DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 12 May 2021. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The rejection to claim 3 under 35 USC 112b is withdrawn in light of Applicant’s amendment. 
Regarding the prior art rejection to claim 1, Applicant argues Honour’486 does not teach the first and second ends of the electrical traces are wrapped into a ring such that the traces extend around the ring. The rejections stated Honor’486 teaches a flexible circuit 34 having a substrate, traces 36 and traces wrapped into rings 44, 44 at the first and second ends. Honour’486 teaches rings 44, 44 are electrodes. Applicant argues these electrodes 44 are not part of the flexible circuit 34. 

For this reason, the rejection to claim 1 is maintained. 
Applicant argues the rejection to independent claim 9 contains “mere conclusory statements” rather than articulated reasoning because they refer to the “stated advantages”. The advantages are explicitly recited within the body of the rejection: 
For claims 9 with respect to Brister’852, the Office Action, page 9 states:  

    PNG
    media_image1.png
    109
    644
    media_image1.png
    Greyscale

Applicant makes a similar argument regarding claim 15 and Jaworek’471. Page 11 of the Office Action states: 
    PNG
    media_image2.png
    109
    627
    media_image2.png
    Greyscale

Regarding the rejection to claims 2, 11 and 17 with respect to Patel’562, the Office Action states: 

    PNG
    media_image3.png
    101
    638
    media_image3.png
    Greyscale


Regarding Applicant’s arguments that it is unclear how one of ordinary skill in the art would incorporate the claimed instrument functions into a device the size of Patel’562 in the rejection of claim 11, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3are rejected under 35 U.S.C. 103 as being unpatentable over Cappola et al. (US Patent Application 2016/0249928) in view of Brister et al. (US Patent Application 2004/0147852) in view of Honour et al. (US Patent 8,147,486). 
Claim 1: Cappola’928 teaches a surgical instrument (Figure 1) having a handle (12), a shaft (102) extending distally from the handle; an end effector (104) extending distally from the shaft and an articulation joint (Figures 27, 28; paragraph [0108]).  

	Cappola’928 fails to disclose the circuit includes second strain relief region perpendicular to the first strain relief region. 
	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 to provide a second strain relief region in a perpendicular direction, as taught by Brister’852, in order to provide the stated advantages. 
The flex circuit of Cappola’928 includes a flexible substrate (417), electrical traces (R2). Cappola’928 does not teach that the flex circuit includes a proximal and distal ring. 
Like Cappola’928, Honour’486 teaches the use of a flexible circuit (34) in a surgical instrument (Figure 17-19) such that the flexible circuit (34) includes a flexible substrate (column 7, line 54 to column 8, line 10) and plurality of traces (88, 90) supported on the substrate. Additionally, Honour’486 teaches the traces are wrapped 
Claim 3: Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and a circuit board (R2) integral with the substrate. 
Claims 9, 10, 13 are unpatentable over Cappola’928 in view of McMillen (US Patent Application 2015/0331533) in view of Brister’852. 
Claim 9, 10, 13: Cappola’928 teaches a surgical instrument (Figure 1) having a housing (12), a shaft (102) extending distally from the housing; an end effector (104) extending distally from the shaft and an articulation joint (Figures 27, 28; paragraph [0108]).  
Cappola’928 teaches the device includes a flex circuit (Figure 32) extending within the shaft (Figure 31). Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and electrical traces (R2). The flex circuit includes a first strain relief region (Figure 32) permitting expansion of the circuit (paragraphs [0112], [0113]). 
The flex circuit of Cappola’928 includes a first and second leg and a base (see annotated copy of Figure 32, below). Cappola’928 teaches the flex circuit itself is a 

    PNG
    media_image4.png
    235
    705
    media_image4.png
    Greyscale

However, Cappoloa’928 fails to disclose a separate element which extends between the first and second legs which serves as a biasing member. 
McMillen’533 is directed towards a flex circuit having a flexible substrate (1002) and electrical traces (1000) (Figure 11) in which the substrate is provided with an additional stiffening member in order to favor particular types of distortion and/or deformations (paragraph [0058]). McMillen’533 teaches the stiffener is in the form of an additional piece of material attached to the flexible substrate in the vicinity of the traces (paragraph [0060]) and that the stiffener can be in contact and/or cover the traces (paragraph [0061]). A stiffener is considered to be a biasing member because it is biasing the flexible substrate towards a particular configuration (i.e. a planar configuration). Due to the spring properties of this material, it is considered a spring. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the flexible circuit taught by Capolla’928 by providing a separate biasing member, as taught by McMillen’533, in order to provide more precise control over the particular type of distortion/deformation the flex circuit undergoes. 

	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 to provide a second strain relief region in a perpendicular direction, as taught by Brister’852, in order to provide the stated advantages. 
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of Brister’852 in view of Jaworek et al. (US Patent Application 2014/0246471). Further evidence is provided in Zemlok et al. (US Patent Application 2012/0253329). 
Claim 15, 16: Cappola’928 teaches a surgical instrument (Figure 1) having a handle (12) comprising electrical traces: paragraph [0083] states:
For a detailed description of the structure and function of handle assembly 12 and body portion 14, please refer to commonly owned U.S. Patent Application Publication No. 2012/0253329 ("the '329 publication"), the content of which is incorporated by reference herein in its entirety.

The ‘329 publication shows a circuit board 150 in handle 102 in Figure 3. This circuit board 150 contains traces which are connected to the rest of the device (paragraph [0131]). 

Cappola’928 teaches the device includes a flex circuit (Figure 32) extending within the shaft (Figure 31). Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and electrical traces (R2). The flex circuit includes a first strain relief region (Figure 32) permitting expansion of the circuit (paragraphs [0112], [0113]). 
The distal end of the flex circuit (Figure 32) is configured to be electrically coupled with the end effector traces (paragraph [0117] states R2 is connected to connection assembly 190 and identification assembly 200, which is disclosed at paragraph [0087] as being connected to R1). The proximal end of the flex circuit is configured to be connected to the handle (via 190; paragraph [0095], [0112]). 
	Cappola’928 fails to disclose the circuit includes second strain relief region perpendicular to the first strain relief region. 
	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the 
	Cappola’928 fails to disclose the surgical instrument includes a shaft rotation system for rotating the shaft about the longitudinal shaft axis and an end effector rotation system for rotating the end effector relative to the shaft about an end effector longitudinal axis. 
	Like Cappola’928, Jaworek’471 is directed towards a surgical instrument having a handle (20), a shaft (30) and an end effector (102) which articulates about an articulation joint (B-B; paragraph [0152]). Additionally, Jaworek’471 teaches the shaft is rotatable about the longitudinal shaft axis (A-A) using a shaft rotation system (600; paragraph [0164]). The end effector (102) is rotatable relative to the shaft (30) about an end effector longitudinal axis (A-A) using an end effector rotation system (550, paragraph [0161]). As in Cappola’928, Jaworek’471 is directed towards a surgical stapler and these additional controls allow for proper location and orientation of the end effector relative to tissue while inside the body (paragraphs [0002]-[0004]. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the stapler of Cappola’928 with an end effector rotation system and a shaft rotation system, as taught by Jaworek’471, in order to provide the stated advantages. 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of Brister’852 in view of Honor’486, as applied to claim 1, further in view of Patel et al. (US Patent Application 2014/0263562). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of McMillen’533 in view of Brister’852, as applied to claim 9, further in view of Patel’562. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of in view of Brister’852 in view of Jaworek’471, as applied to claim 15, further in view of Patel’562.
Claim 2, 11, 17: Cappola’928 teaches the limitations of claims 2, 11, 17 but fails to disclose the particular size of the shaft. 
Like Cappola’928, Patel’562 is directed towards a surgical stapler having a handle (40), a shaft (20) and an end effector (30). Patel’562 teaches it is advantageous to construct the device such that the shaft is less than 8 mm so the device can be fit inside of a trocar cannula assembly (paragraph [0042]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 such that the shaft is less than 8 mm, as taught by Patel’562 in order to provide the stated advantages. 
Claims 6-8 are unpatentable over Cappola’928 in view of Brister’852 in view of Honour’486, as applied to claim 1, further in view of McMillen’533. 
Claims 18-20 are unpatentable over Cappola’928 in view of Brister’852 in view of Jaworek’471, as applied to claim 15, further in view of McMillen’533. 
The flex circuit of Cappola’928 includes a first and second leg and a base (see annotated copy of Figure 32, below). Cappola’928 teaches the flex circuit itself is a biasing member due to the material properties and shape of the cable (paragraph [0113]). Due to the spring properties of this material, it is considered a spring.  

    PNG
    media_image4.png
    235
    705
    media_image4.png
    Greyscale

However, Cappoloa’928 fails to disclose a separate element which extends between the first and second legs which serves as a biasing member. 
McMillen’533 is directed towards a flex circuit having a flexible substrate (1002) and electrical traces (1000) (Figure 11) in which the substrate is provided with an additional stiffening member in order to favor particular types of distortion and/or deformations (paragraph [0058]). McMillen’533 teaches the stiffener is in the form of an additional piece of material attached to the flexible substrate in the vicinity of the traces (paragraph [0060]) and that the stiffener can be in contact and/or cover the traces (paragraph [0061]). A stiffener is considered to be a biasing member because it is biasing the flexible substrate towards a particular configuration (i.e. a planar configuration).  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the flexible circuit taught by Capolla’928 by providing a separate biasing member, as taught by McMillen’533, in order to provide more precise control over the particular type of distortion/deformation the flex circuit undergoes. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, in particular, Honour’486, fail to disclose or render obvious a flexible circuit in a surgical instrument having a first and second strain relief regions which are substantially perpendicular to each other such that the traces wrap into a ring at both ends. 
Petersen et al. (US Patent Application 2019/0069966) teaches an articulating surgical instrument having a flex circuit (Figure 5e) in which the first and second ends (440-2, 441-2, 441-1, 440-1) wrap into a ring; however, it would not be obvious to provide this flex circuit with the first and second claimed strain relief regions because the flex circuit is not housed within the articulating region. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        12 July 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771